SHERWOOD, P. J.
Petitioner was fined by T. B. Mc-Anley, police judge of Kansas City, the sum of $2 for driving á one-horse grocery wagón along the streets of that municipality without license, in violation of ordinance 15350. Whereupon, petitioner comes up to this court and presents his petition for habeas corpus, asserting that his imprisonment is illegal, on the ground that said ordinance is void, etc., and asking, in consequence thereof, that he be discharged.
Section 3613 of the Habeas Corpus Act, Un. Rev. Stats. Mo., 1899, provides that “When a person applies for the benefit of this chapter, who is held in custody on a charge of crime or *391misdemeanor, his application shall be to the judge of the circuit court for the county in which the applicant is held in custody, if, at the time of the application, such judge be in the county,” etc.
There are no such allegations in the petition. It is perfectly competent for the Legislature to make all needful and reasonable regulations so long as such regulations do not impinge upon or impair the substantial efficacy of the writ.
Because of the failure in allegation aforesaid, the petition sets forth no ground for relief, and accordingly we deny the writ.